Order filed October 17, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00541-CV
                                    ____________

                          AMELIA V. KELLY, Appellant

                                          V.

     MATTHEW D. WIGGINS, JR. AND D. L. HAMMAKER, Appellees


                    On Appeal from the 122nd District Court
                           Galveston County, Texas
                      Trial Court Cause No. 13-CV-1392

                                     ORDER

      Appellant’s brief was due October 9, 2017. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before November 1, 2017,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM